NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PALVINDRA SINGH,                                No.    20-72614

                Petitioner,
                                                Agency Nos.       A208-549-493
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2022**
                            San Francisco, California

Before: SILER,*** S.R. THOMAS, and CALLAHAN, Circuit Judges.

      Palvindra Singh (“Singh”) petitions to review the Board of Immigration

Appeals’ (“BIA”) final removal order. Our jurisdiction is governed by 8 U.S.C. §



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                         1
1252. We deny the petition regarding the removal order because the BIA’s denial of

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”) is supported by substantial evidence. Plancarte v. Garland, 9 F.4th

1146, 1151 (9th Cir. 2021) (quoting Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th

Cir. 2000).

1.     Singh claims he is entitled to asylum and withholding of removal as he cannot

return to India “because of persecution or a well-founded fear of persecution on

account of . . . membership in a particular social group, or political opinion.” See 8

U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A).

       To establish eligibility for asylum based on past persecution, “an applicant

must show: (1) an incident, or incidents, that rise to the level of persecution; (2) that

is on account of one of the statutorily-protected grounds; and (3) is committed by

the government or forces the government is either unable or unwilling to control.”

Navas v. INS, 217 F.3d 646, 655-56 (9th Cir. 2000).1

       Singh claims he was persecuted twice on account of his membership in the

Bahujan Samaj Party (“BSP”), a minority political party; first, by a group of four

men from a rival political party that physically assaulted him near his hometown;




1
 A similar, more stringent, standard applies to withholding of removal eligibility. 217 F.3d at 655.
A petitioner requesting withholding of removal must show a clear probability of future
persecution, which is presumed if the petitioner can establish past persecution. Id.

                                                 2
and second, by local police that hit him and tore his clothes, allegedly because of his

affiliation with BSP. Both instances resulted in minor, temporary pain.2 Considering

these events, the BIA concluded that Singh suffered past persecution.

       Establishing past persecution for either asylum or withholding of removal

relief entitles the petitioner to a rebuttable presumption of future persecution. 8

C.F.R. §§ 1208.13(b)(1); 1208.16(b)(1)(i). One way that the Department of

Homeland Security (“DHS”) can rebut a petitioner’s presumption of future

persecution is to demonstrate the “[petitioner] could avoid future persecution by

relocating to another part of the [petitioner’s] country of nationality . . . and, under

all circumstances, it would be reasonable to expect the [petitioner] to do so.” 8 C.F.R.

§§ 1208.13(b)(1)(i)(B); 1208.16(b)(1)(i)(B); see Singh v. Whitaker, 914 F.3d 654,

661 (9th Cir. 2019).

       DHS provided substantial evidence that Singh could reasonably relocate

within India to avoid future persecution. The BIA agreed. There are regions in India

where Singh’s party is the dominant and controlling party. In those regions, BSP

members are not at risk of persecution on the basis of their political opinion.

Moreover, the law in India provides for freedom of movement and the government

generally respects those rights. The BIA and IJ conducted an individualized analysis



2
 Following these encounters Singh fled to Mumbai, over 900 miles away from his home in Khutar,
India, and boarded an international shipping vessel that eventually berthed in Davant, Louisiana.
                                               3
and reasonably concluded that Singh could relocate within India. Substantial

evidence does not compel a contrary conclusion to the one reached by the BIA

regarding Singh’s petition for asylum or withholding from removal.

2.    Next, Singh argues the BIA failed to conduct a proper analysis of whether he

is eligible for CAT relief. For CAT relief a petitioner must establish: (1) it is more

likely than not he will suffer harm severe enough to constitute torture; and (2) the

torture would occur at the hands of a government official, or with the acquiescence

of a government official. 8 C.F.R. §§ 1208.16(c)(2); 1208.18(a)(2), (a)(1). Further,

a petitioner must demonstrate that he or she faces a “particularized threat” of torture,

not a threat of torture in the abstract nor merely a showing that torture occurs in the

country of removal. 8 C.F.R. § 1208.16(c)(2); see Almaghzar v. Gonzales, 457 F.3d

915, 922 (9th Cir. 2006). Singh does not meet his burden for CAT relief.

      First, the two instances of violence against Singh do not constitute torture.

Torture is “severe pain or suffering” resulting from extreme or cruel treatment. 8

C.F.R. § 1208.18(a). Singh was hurt in the encounters; he had some abdominal

discomfort both times and a bloody nose from his police interrogation. Afterwards

Singh visited a doctor, obtained pain medication, and did not express any significant

health concerns. Record evidence does not suggest he endured severe pain or

suffered. Singh, in short, was not tortured in the past.




                                           4
       Second, even if Singh suffered torture in the past his demonstrated ability to

reasonably relocate within India makes it improbable that he will face torture in the

future. We have held that reasonable relocation is a relevant consideration when

determining whether a petitioner is eligible for CAT protection. Singh, 914 F.3d at

663. Substantial evidence shows that Singh is unlikely to be tortured for his political

affiliation in other areas of India.

       Third, to be eligible for CAT protection Singh must show that he faces a

particularized threat of future torture. 8 C.F.R. § 1208.16(c)(2). Singh has shown

that political violence occurs in India, but he has failed to show how that amounts to

a particularized threat to him should he be repatriated.

       The administrative record demonstrates that Singh has not been tortured in the

past, he is not likely to be tortured in the future, and he can reasonably relocate within

India to mitigate the risk of future torture.

       The petition for review is denied and petitioner’s motion for stay of removal

is denied as moot.




                                            5